Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a wood chipboard panel as claimed in claim 1 and a wood fiberboard panel as claimed in claim 9.  The closest prior art of record is Kasmayr et al. (US Patent Application No. 2012/0202041) and DE 102004010796.  Kasmayr et al. teach a wood chipboard panel with reduced emission of formaldehyde comprising wood shavings produced from non-heat-treated wood chips by shaving and gluing.  Kasmayr et al. fail to teach wherein the panel comprises shavings produced from heat-treated wood chips, wherein, in the case of heat treatment, the wood chips are exposed to a temperature between 150 °C and 300 °C for a period of 1 hour to 5 hours prior to shaving, the wood chipboard panel consists of a mixture of 10% to 50% by weight of shavings obtained from non-heat-treated wood chips and 50% to 90% by weight of shavings obtained from heat-treated wood chips, and the wood chipboard panel exhibits a reduced emission of aldehydes and/or of organic acids released during wood decomposition as compared to a wood chipboard made of wood chips obtained from non-heat-treated wood chips.  DE ‘796 teaches a wood chipboard panel with reduced emission of volatile organic compounds comprising wood shavings produced from heat-treated wood chips by shaving and gluing, wherein the wood chips are exposed to a temperature between 140 °C – 180 °C.  DE ‘796 fails to teach wherein the panel comprises non-heat-treated wood chips, wherein, in the case of heat treatment, the wood chips are exposed to a temperature between 150 °C and .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/17/2021